Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed July 1, 2022.  Claims 1, 3, 4, 8-9, 11, 13-14, and 18-19 were amended, claims 5-7 and 15-16 were left as previously presented and claims 2, 10, 12 and 20 are canceled.  Claims 1, 3-9, 11 and 13-19 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on October 3, 2022 concerning the previous rejections of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims do not recite an abstract idea. In response, examiner states that the claims recite a method of receiving information and transmitting information to a user which is considered to be organizing human activity and mental process (under human using pen and paper). In other words, a human operator is able to receive data with respect to a meeting room and a user, inputs the data in a generic computer and determine available meeting rooms. The method can be done by a human using generic computer component. Therefore, the claims recite an abstract idea an is ineligible under step 2A prong 1. 
Applicant argues that the claims are similar to Example 37 in the Subject Matter Eligibility Examples. Examiner states that the system of 37 recites a “specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems” which resulted in an improved interface. The rearrangement of the icons in example 37 solves a problem specifically arising from that interface. The rearrangement of meeting reservations in the claim solves a reservation optimization problem that does not arise from the claimed interface. However, the present invention does not show any specific manner of displaying the reservations and meeting rooms in the interface. Moreover, data gathering is a generic function of a computer. Thus, the claims do not describe an improved interface analogous to the example. 
Applicant argues that the claims are also similar to Example 42 in the Subject Matter Eligibility Examples. Examiner states the system of 42 recites a “a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users” which resulted in an improvement over prior system. The storing and providing data with respect to meeting rooms does not result in an improvement. The method recited adds insignificant extra-solution activity to the abstract idea identified. (MPEP 2106.05(g)) Moreover, receiving and transmitting data over a network is a well understood routine and convention functions of a computer. (MPEP 2106.05(d)) Therefore, the claims are ineligible under 35 USC 101 prong 2.   
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-20 has been fully considered and are moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “display a meeting request dialogue via an application executing receive user input to request a meeting room; determine a location of the user; and transmit an indication of the request, the location of the user; receive the indication of the request, the location of the user; determine, based on accessing the scheduling and the indication of the location, that all meeting rooms within a threshold distance from the location of the user are booked; receive occupancy information for the meeting rooms; determine, based on the occupancy information for the meeting rooms, that one of the meeting rooms is unoccupied; reassign the one of the meeting rooms to the user; and cause transmission of a notification to the user that the one of the meeting rooms has been reassigned to the user, wherein the application executing on the mobile device displays the notification that the one of the meeting rooms has been reassigned to the user.” (claim 1) 
“displaying, by a mobile device carried by a user, a meeting request dialogue via an application; receiving user input to request a meeting room; determining a location of the user; transmitting an indication of the request, the location of the user; storing scheduling information for the meeting rooms; receiving the indication of the request, the location of the user; determining the indication of the location of the user, that all meeting rooms within a threshold distance from the location of the user are booked; receiving occupancy information for the meeting rooms; determining, based on the occupancy information for the meeting rooms, that one of the meeting rooms is unoccupied; reassigning the one of the meeting rooms to the user; and causing transmission of a notification to the user that the one of the meeting rooms has been reassigned to the user wherein the application executing on the mobile device displays the notification that the one of the meeting rooms has been reassigned to the user.” (claim 11)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (under sales and business relations). That is, other than reciting “control circuit” and “database” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “displaying” “receive”, “determine”, “transmit”, “receive”, “determine”, “receive”, “determine”, “reassign” and “cause” in the context of this claim encompasses the user to manually organize/reserve timeslots for a meeting room. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements- a “mobile device” and “sensor” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 11 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 3-9 and 13-19, further describe the identified abstract idea. In addition, the limitations of claims 5 and 15 define how the meeting room is reserved which further describes the abstract idea. The generic computer component of claims 3-4, 6-9, 13-14 and 16-19 (sensors, smart panel, database, mobile device, control circuit) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez Flores et al. referred herein as Ram (U.S. Patent Application Publication No. 2020/0311619) in view of Hill (U.S. Patent No. 10,824,997).

As to claims 1 and 11, Ram teaches a system comprising:
receive user input to request a meeting room via the application executing on the mobile device; (para 50 and fig 4 item 400)
a plurality of sensors  comprising one or more of motion sensors, audio sensors, device usage sensors, smart panels, locationing sensors, temperature sensors, and thermal sensors, wherein ones of the plurality of sensors are associated with the meeting rooms, wherein the ones of the plurality of sensors are configured to detect occupancy of the meeting rooms with which they are associated; (fig, 4 item 404, para 41 and 52, the system comprises of thermal imagining cameras)
a scheduling database, wherein the scheduling database is configured to store scheduling information for the meeting rooms; (para 51, the system saves the reservation schedules for the meeting rooms)
receive, from the plurality of sensors, occupancy information for the meeting rooms; (para 52 and 54)
determine, based on the occupancy information for the meeting rooms, that one of the meeting rooms is unoccupied; (para 54)
reassign, in the scheduling database, the one of the meeting rooms to the user; (para 54 and fig. 4 item 408)
cause transmission of a notification to the mobile device that the one of the meeting rooms has been reassigned to the user. (para 57 and 60)
Ram does not teach:
display a meeting request dialogue via an application executing on the mobile device;
determine a location of the mobile device; 
transmit, to a control circuit, an indication of the request, the location of the mobile device, and the user; 
the control circuit, wherein the control circuit is communicatively coupled to the mobile device, the plurality of sensors, and the scheduling database, wherein the control circuit is configured to: receive, from the mobile device, the indication of the request, the location of the mobile device, and the user; 
determine, based on accessing the scheduling database and the indication of the location of the mobile device, that all meeting rooms within a threshold distance from the location of the mobile device are booked;
However, Hill teaches:                      
display a meeting request dialogue via an application executing on the mobile device; (col 3 lines 60-65, show that the meeting request via an application on a mobile device)
determine a location of the mobile device; (col 4 lines 20-31, the system determines the location of the mobile device)
transmit, to a control circuit, an indication of the request, the location of the mobile device, and the user; (col 4 lines 20-31 the location of the user and mobile device is transmitted to the server in order to determine the meeting room locations available)
the control circuit, wherein the control circuit is communicatively coupled to the mobile device, the plurality of sensors, wherein the control circuit is configured to: receive, from the mobile device, the indication of the request, the location of the mobile device, and the user; (col 4 lines 20-31)
determine, based on accessing the scheduling database and the indication of the location of the mobile device, that all meeting rooms within a threshold distance from the location of the mobile device are booked; (col 4 lines 20-36, the system determines meeting rooms availability based on a radius of N yards from the user’s location)
wherein the application executing on the mobile device displays the notification that the one of the meeting rooms has been reassigned to the user. (col 4 lines 20-36)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the location of the user to book a meeting room in Ram as taught by Hill. Motivation to do so comes from the knowledge taught by Ram that doing so would provide smart routing solutions to the uses.  (col 20)
As to claims 3 and 13, Ram in view of Hill teach all the limitations of claims 1 and 11 as discussed above. 
Ram further teaches:
determine, based on accessing the scheduling database, a meeting originator, wherein the meeting originator had scheduled a meeting in the one of the meeting rooms; (para 51)
cause transmission of a second notification to the meeting originator, via the network, indicating that the one of the meeting rooms has been reassigned. (para 57 and 60)
As to claims 4 and 14, Ram in view of Hill teach all the limitations of claims 1 and 11 as discussed above. 
Ram further teaches:
wherein the control circuit is further configured to: receive, from the mobile device via the network, a list of criteria; (para 50 and fig. 4 item 400, show that the users sends a room reservation request that includes the date/time, building… (i.e. criteria))
determine, from the meeting rooms, that the one of the meeting rooms matches the list of criteria.(para 51 and fig. 4 item 402)
As to claims 5 and 15, Ram in view of Hill teach all the limitations of claims 4 and 14 as discussed above. 
Ram further teaches:
wherein the list of criteria includes one or more of size, capacity, hardware included, conferencing capabilities, divisibility, and location. (para 50 and fig. 4 item 400, show that the criteria includes a building/floor (i.e. location))

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez Flores et al. referred herein as Ram (U.S. Patent Application Publication No. 2020/0311619) in view of Hill (U.S. Patent No. 10,824,997), further in view of Lin et al. referred herein as Lin (U.S. Patent Application Publication No. 2020/0219066).

As to claims 6 and 16, Ram in view of Hill teach all the limitations of claims 1 and 11 as discussed above. 
Ram and Hill do not teach:
determine, based on accessing the scheduling database, that a meeting previously scheduled for the one of the meeting rooms is a recurring meeting; 
determine, based on accessing the scheduling database, that the recurring meeting has been missed a threshold number of times.
However, Lin teaches:
determine, based on accessing the scheduling database, that a meeting previously scheduled for the one of the meeting rooms is a recurring meeting; (para 56 and fig. 4 item 402) 
determine, based on accessing the scheduling database, that the recurring meeting has been missed a threshold number of times. (para 57 and fig. 4 item 404)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine meeting cancelation thresholds in Ram in view of Hill as taught by Lin. Motivation to do so comes from the knowledge well known in the art that doing so would organize scheduling and reduce unattended meetings. 
 As to claims 7 and 17, Ram in view of Hill, further in view of Lin teach all the limitations of claims 6 and 16 as discussed above. 
Ram in view of Hill do not teach:
wherein the control circuit is further configured to: cancel, in the scheduling database based on the recurring meeting being missed the threshold number of times, future occurrences of the recurring meeting.
However, Lin teaches:
wherein the control circuit is further configured to: cancel, in the scheduling database based on the recurring meeting being missed the threshold number of times, future occurrences of the recurring meeting.(para 60)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine meeting cancelation thresholds in Ram in view of Hill as taught by Lin. Motivation to do so comes from the knowledge well known in the art that doing so would organize scheduling and reduce unattended meetings. 
As to claims 8 and 18, Ram in view of Hill, further in view of Lin teach all the limitations of claims 6 and 16 as discussed above. 
Ram in view of Hill do not teach:
cause transmission of a second notification to an originator of the recurring meeting, wherein the notification warns the originator of the recurring meeting that future occurrences of the recurring meeting will be canceled if a condition is met.
However, Lin teaches:
cause transmission of a second notification to an originator of the recurring meeting, wherein the notification warns the originator of the recurring meeting that future occurrences of the recurring meeting will be canceled if a condition is met. (para 12)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to notify users of cancelations in Ram in view of Hill as taught by Lin. Motivation to do so comes from the knowledge well known in the art that doing so would organize scheduling and reduce unattended meetings.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez Flores et al. referred herein as Ram (U.S. Patent Application Publication No. 2020/0311619) in view of Hill (U.S. Patent No. 10,824,997), further in view of Lin et al. referred herein as Lin (U.S. Patent Application Publication No. 2020/0219066), further in view of Kilicoglu et al. referred herein as Kili (U.S. Patent Application Publication No. 2021/0264376).

 As to claim 9 and 19, Ram in view of Hill, further in view of Lin teach all the limitations of claims 6 and 16 as discussed above. 
Ram, Hill and Lin do not teach:
determine, based on accessing the scheduling database, past occupancy for the recurring meeting; determine, based on the past occupancy for the recurring meeting, a modification to the recurring meeting, wherein the modification includes selection of a new meeting room based on the past occupancy for the recurring meeting and a capacity of the new meeting room; and cause transmission of an indication of the modification to the recurring meeting to an originator of the recurring meeting.
However, Kili teaches:
determine, based on accessing the scheduling database, past occupancy for the recurring meeting; (para 23)
determine, based on the past occupancy for the recurring meeting, a modification to the recurring meeting, wherein the modification includes selection of a new meeting room based on the past occupancy for the recurring meeting and a capacity of the new meeting room; (para 25)
cause transmission, via the network, of an indication of the modification to the recurring meeting to an originator of the recurring meeting. (para 26 and fig. 2)
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine previous attendance for a meeting in Ram in view of Hill further in view of Lin as taught by Kili. Motivation to do so comes from the knowledge well known in the art that doing so would make the meeting time/date/location more convenient to users to attend. 

	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628